DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed October 20, 2017.  The preliminary amended claims 1, 7, 11, 19, 24-25, 34, 36, 39-42, 45-46, 48, 92-96, and 108, dated 2/22/2018, are currently pending.

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
	Species I)	appears to be claim 1, 92, drawn to an apparatus comprising a sign having a substrate and an RFID tag assembly, classified under Group E01F9, subgroup 619.  
	Species II)	appears to be claim 34, drawn to a system for compliance system for traffic control device associated with traffic control with unique identifier, classified under, Group G06Q10, subgroup 087.
	The species are independent or distinct from each other because claims to the different species recite the mutually exclusive characteristics of such species (MPEP 806.04(f)).  In addition, these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed 
	In addition, these species are not obvious variants of each other based on the current record, because the combination as claimed does not require the particulars of sub-combination as claimed because,  
	Species I includes technical features to an apparatus comprising a sign having a substrate and an RFID tag assembly, whereas  
	Species II pertains to a system for compliance system for traffic control device associated with traffic control with unique identifier, which is not required of species I, 
	The sub-combinations as noted above have separate utility of their own, MPEP 806.05d.  The elements in I can work independently of II and II can work independently of I.  
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.    
	Species maybe either independent or related as disclosed (See MPEP 806.04 (e) and 806.04 (b)).  Note: In this case, the species are best illustrated using claim features, MPEP 809.02(a) [R-3]).  It is noted that additional embodiments have been disclosed in the specification.  Should Applicant introduce claims directed to additional species or amend the claims to be directed toward species distinct from the elected species, the claims may be subject to further restriction. (See 37 CFR 1.142(b) and MPEP § 821.03.).  If the species cannot be conveniently identified, the claims may be grouped in accordance with the species to which they are restricted (MPEP 809.02(a)).  
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to he examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  
	The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.  Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.   
	Upon allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.   
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1 .48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  
	As noted in the second sentence of 37 CFR 1.143, a provisional election must be made even though the requirement is traversed.  
	Claims added by amendment following action by the examiner, MPEP § 818.01, § 818.02(a), to an invention other than previously claimed, should be treated as indicated by 37 CFR 1.145, see MPEP 821.03 [R-3].  Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, and the search required for Species I is not required for Species II, because of their divergent subject matter, restriction for examination purpose as indicated is considered proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUTBUDDIN GHULAMALI/
Primary Examiner, 
Art Unit 2634.